     Case: 1:17-md-02804-DAP Doc #: 1080 Filed: 11/02/18 1 of 12. PageID #: 26951



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


    IN RE: NATIONAL PRESCRIPTION                        MDL No. 1:17-cv-02804
    OPIATE LITIGATION
                                                        Case No. 1:18-op-45090

    This document relates to:                           Judge Dan Aaron Polster
    County of Summit, Ohio, et al. v. Purdue            Magistrate Judge David A. Ruiz
    Pharma L.P., et al., Case No. 1:18-cv-45090



        PLAINTIFFS’ OBJECTIONS TO REPORT AND RECOMMENDATIONS OF
                      MAGISTRATE JUDGE DAVID A. RUIZ

          Plaintiffs County of Summit, Ohio and City of Akron, Ohio object to two specific

recommended rulings in Magistrate Judge Ruiz’s October 5, 2018 Report and Recommendation

(“R&R”) on Defendants’ Motions to Dismiss the Second Amended Complaint.1 Specifically,

Plaintiffs object to the Magistrate Judge’s recommendation that Plaintiffs’ absolute public

nuisance claim in Count 6 be dismissed. In addition, the City of Akron objects to the

recommendation that the statutory public nuisance claim in Count 5 be dismissed as to the City

“to the extent it is based on violations of Ohio or federal drug laws, or the rules of the board of

pharmacy.” R&R, p. 103.

I.        PLAINTIFFS’ EQUITABLE ABSOLUTE PUBLIC NUISANCE CLAIM
          (COUNT 6) SHOULD NOT BE DISMISSED.

          The R&R incorrectly concludes that the Ohio Legislature’s 2007 amendment to the Ohio

Product Liability Act2 abrogated this Court’s equitable jurisdiction to abate a public nuisance.


1
 By order dated October 10, 2018, this Court extended the deadline for objecting to the R&R to
November 2, 2018. See Order Regarding Objections to R&R, Doc. #1032.
2
 That amendment added the following sentence to the definition of a “product liability claim”
under OPLA: “‘Product liability claim’ also includes any public nuisance claim or cause of
  Case: 1:17-md-02804-DAP Doc #: 1080 Filed: 11/02/18 2 of 12. PageID #: 26952



OPLA does not bar the Plaintiffs’ absolute public nuisance claim because: (1) the Plaintiffs have

not brought a “public nuisance claim . . . at common law;” and (2) the Plaintiffs do not seek “to

recover compensatory damages from a manufacturer or supplier for death, physical injury to

person, emotional distress, or physical damage to property other than the product in question.”

R.C. § 2307.71(A)(13). The Magistrate Judge’s contrary conclusion is inconsistent with the Ohio

legislature’s express statement that the 2007 Amendments were “not intended to be substantive

but are intended to clarify the General Assembly’s original intent in enacting [OPLA].” 2006 Ohio

Laws 2291. It is also contrary to the state court ruling in an analogous opioids suit brought by the

Ohio Attorney General. See State of Ohio ex rel. Mike DeWine, Ohio Attorney General v. Purdue

Pharma L.P., et al., Case No. 17 CI 261, slip op. at 8 (Ohio C.P. Aug. 22, 2018) (holding that

“plaintiff’s common law nuisance claim . . . [is] not abrogated under the OPLA”).

          A. Because the Plaintiffs’ Absolute Public Nuisance Claims Are Equitable in
             Nature, They Are Not Abrogated by OPLA.

          The express language of OPLA limits the application of the public nuisance amendment

to common law public nuisance claims: “’Product liability claim’ also includes any public

nuisance claim or cause of action at common law . . . .” R.C. § 2307.71(A)(13) (emphasis

added).

          OPLA does not apply here because the Plaintiffs’ absolute public nuisance claim for

abatement is not a common law claim. Instead, Count 6 seeks an abatement remedy that arises

solely out of this Court’s equitable jurisdiction. See State ex rel. Miller v. Anthony, 72 Ohio St. 3d

132, 136 (1995) (“an abatement order was ‘unknown to an action at common law’” and is “‘not a




action at common law in which it is alleged that the design, manufacture, supply, marketing,
distribution, promotion, advertising, labeling, or sale of a product unreasonably interferes with a
right common to the general public.” R.C. §2307.71(A)(13).

                                                  2
    Case: 1:17-md-02804-DAP Doc #: 1080 Filed: 11/02/18 3 of 12. PageID #: 26953



common law action, but a summary proceeding more in the nature of a suit in equity.’”).3 Case

law from this Circuit is clear that equitable actions are not common law claims. See Veda, Inc. v.

U.S. Dep't of the Air Force, 111 F.3d 37, 40 (6th Cir. 1997) (Courts have “long recognized the

distinction between an action at law for damages—which are intended to provide a victim with

monetary compensation for an injury to his person, property, or reputation—and an equitable

action for specific relief-which may include an order . . . ‘the recovery of specific property or

monies, ejectment from land, or injunction either directing or restraining the defendant officer's

actions.’”). Thus, OPLA on its face does not apply to this case.

        The R&R’s reliance on Hodges v. Ettinger, 189 N.E. 113, 115 (Ohio 1934) for the

proposition that “the distinction between legal and equitable claims [has been] abolished” does not

compel a different result. The abolition of this distinction applies only “to the form of the action

and the pleadings. . . . [I]nherent distinctions between equitable and legal rights existing in the

same subject to which they relate are not affected.” 1 Ohio Jur. 3d Actions § 8 (2018). “Every

cause of action must invoke either the law or equity powers of the court as completely as in separate

proceedings for that purpose under the old practice.” Id.

        Because the Plaintiffs’ claim for equitable abatement of an absolute public nuisance is

not a common law claim under Ohio law, the provisions of OPLA do not abrogate the claim.4


3
 In their opposition to the Motions to Dismiss, Plaintiffs expressly disclaimed any claim for
compensatory damages under their absolute public nuisance cause of action: “Summit County
and Akron herein assert only an equitable public nuisance claim brought in their representative
capacity to abate a public health crisis.” Doc. #654 at 8, n.6.
4
 The remaining cases cited in the R&R for the proposition that public nuisance claims are
common law claims are not applicable to the Plaintiffs’ equitable claim. Those are all cases
seeking compensatory damages for public nuisances and therefore are properly categorized as
common law public nuisance claims. See Cincinnati v. Deutsche Bank Nat'l Tr. Co., 863 F.3d
474, 477 (6th Cir. 2017) (ruling on “a damages claim for common law public nuisance. . . “);
Cleveland v. JP Morgan Chase Bank, N.A., 2013 WL 1183332, at *3 (Ohio Ct. App. Mar. 21,
2013) (ruling on a public nuisance claim wherein the Plaintiff had alleged “purely economic
                                                 3
    Case: 1:17-md-02804-DAP Doc #: 1080 Filed: 11/02/18 4 of 12. PageID #: 26954



        B. Because The Plaintiffs Do Not Seek Compensatory Damages For “Harm” In
           Their Absolute Public Nuisance Claim, The Plaintiffs’ Claims Are Not
           Abrogated.

        The plain language of OPLA states:

        “Product liability claim” means a claim or cause of action that is asserted in a civil
        action pursuant to sections 2307.71 to 2307.80 of the Revised Code and that seeks
        to recover compensatory damages from a manufacturer or supplier for death,
        physical injury to person, emotional distress, or physical damage to property other
        than the product in question. …

R.C. § 2301.71(A)(13).5 As the R&R correctly noted, the Plaintiffs’ negligence claims do not

allege claims for compensatory damages within the framework of OPLA and are therefore not

subsumed by the Act. R&R at 60 (“Because Plaintiffs’ negligence claim seeks only damages for

non-physical property damage and expenses related to governmental expenditures, it is not

abrogated by OPLA to the extent it seeks recovery solely for economic loss and not for harm.”).

See also LaPuma v. Collinwood Concrete, 75 Ohio St. 3d 64, 66-67 (1996) (“R.C. [§] 2307.72

makes it clear that although a cause of action may concern a product, it is not a product liability

claim within the purview of Ohio’s product liability statutes unless it alleges damages other than

economic ones, and that a failure to allege other than economic damages does not destroy the

claim, but rather removes it from the purview of those statutes.”) (emphasis added). This is equally

true for the Plaintiffs’ absolute public nuisance claim, which does not seek compensatory damages

at all, but rather the equitable remedy of abatement, which is outside of the express scope of OPLA.

See R.C. § 2307.72. Therefore, OPLA cannot apply to Count 6 of the Complaint.


damages.”); Brown v. Scioto Cty. Bd. of Commrs., 622 N.E.2d 1153, 1156 (Ohio Ct. App. 1993)
(public nuisance case in which plaintiffs sought “compensatory and punitive damages against
appellees.”) None of these cases stand for the proposition that claims like the one filed by the
Plaintiffs here for abatement only are common law claims.
5
 OPLA separately defines “death, physical injury to person, serious emotional distress, or
physical damage to property other than the product in question” as “harm.” R.C. §
2307.71(A)(7). “Economic loss is not ‘harm.’” Id.

                                                  4
  Case: 1:17-md-02804-DAP Doc #: 1080 Filed: 11/02/18 5 of 12. PageID #: 26955



        The R&R avoids this conclusion by erroneously treating OPLA as recognizing two

completely separate types of product liability claims: “(1) product-related causes of action seeking

compensatory damages for physical injury or for physical property damage (other than the product

in question); and (2) public nuisance-type actions alleging unreasonable interference with a right

common to the general public,” R&R at 58, and reasoning that the statutory limitations on “Type

1” claims—application only to claims for compensatory damages for “harm”—do not apply to

“Type 2” public-nuisance type product liability claims. Id. at 64-65.

        But that is far from a necessary reading of the statutory definition of product liability claims

in R.C. § 2307.71(A)(13). It is at least equally plausible that the phrase “also includes any public

nuisance claim or cause of action at common law” in the 2007 amendment to the definition of a

“product liability claim” means “[in addition to] a claim or cause of action that is asserted in a civil

action pursuant to sections 2307.71 to 2307.80,” and subject to the same limitations thereunder

[i.e., seeking recovery of compensatory damages for “harm”]. That reading is also far more

consistent with the rest of OPLA, which establishes a statutory cause of action for product liability

claims for damages, but makes no provision whatsoever for equitable relief. And, as discussed

below, it is the only reading that can be squared with the statement in the legislative history that

the 2007 amendments “are not intended to be substantive.”

        Moreover, Plaintiff’s proposed reading of the statutory definition is the one adopted by an

Ohio state court in Ohio v. Purdue Pharma, Case No. 17 CI 261 (Ohio C.P. Aug. 22, 2018), a case

the Magistrate Judge failed to cite. In that case, the court considered a virtually identical public

nuisance claim brought by the State of Ohio against the manufacturers and distributors of opioids.

The court, in rejecting the very same arguments advanced by the Defendants here, found expressly

that:



                                                   5
  Case: 1:17-md-02804-DAP Doc #: 1080 Filed: 11/02/18 6 of 12. PageID #: 26956



       Section 2307.72(c) ORC specifically exempts claims for economic loss from
       abrogation under the Ohio Products Liability Act. Further, “product liability claim”
       is statutorily defined as a claim seeking “compensatory damages from a
       manufacturer or supplier for death, physical injury to person, emotional distress or
       physical damage to property.” Reviewing the four corners of the complaint, it does
       not appear that the plaintiff is seeking these types of damages. The plaintiff’s
       common law nuisance claim . . . [is] not abrogated under the OPLA.

Id. at 8. This same conclusion is applicable here.

       C. The Report and Recommendation is Contrary to the Legislative Findings
          of OPLA

       In enacting the OPLA, the State legislature indicated that the 2007 Amendments were “not

intended to be substantive but are intended to clarify the General Assembly’s original intent.” 2006

Ohio Laws 2291; Carrel v. Allied Prods. Corp., 78 Ohio St. 3d 284, 287 (1997). Broadly

construing the 2007 amendment to the OPLA to abrogate all public nuisance claims regardless of

the remedy sought would, however, mark a substantive change to more than a century of

jurisprudence recognizing the ability of a court in equity to abate a public nuisance. It would also

mark a substantive change to OPLA itself, which has always been limited to claims for

“compensatory damages from a manufacturer or supplier for death, physical injury to person,

emotional distress, or physical damage to property other than the product in question. . . .” R.C.

§ 2307.71 (A)(13).

       First, Ohio law has clearly recognized the ability of a government entity to sue a product

manufacturer for creating a public nuisance. Cincinnati v. Beretta U.S.A. Corp., 768 N.E.2d 1136

(Ohio 2002). In the Beretta case, the Ohio Supreme Court found a public nuisance claim could lie

against gun manufacturers who were alleged to have “created and maintained a public nuisance by

manufacturing, marketing, distributing, and selling firearms in ways that unreasonably interfere

with the public health, welfare, and safety in Cincinnati . . .” Id. at 1141. This public nuisance

claim was supported by almost a century of precedent recognizing the ability of government


                                                 6
  Case: 1:17-md-02804-DAP Doc #: 1080 Filed: 11/02/18 7 of 12. PageID #: 26957



entities in Ohio to pursue equitable remedies through public nuisance actions to prevent a public

health hazard before it impairs public health, safety and welfare. See Lindsay v. Cincinnati, 172

Ohio St. 137, 138 (1961) (police powers include claims for abatement of public nuisances to

protect the public safety, health, and morals); Restatement (Second) of Torts § 821B, comment i

(“an award of damages is retroactive, applying to past conduct, while an injunction applies only to

the future. In addition, for damages to be awarded significant harm must have been actually

incurred, while for an injunction harm need only be threatened and need not actually have been

sustained at all.”). To conclude that OPLA abrogates the Plaintiffs’ equitable claim for abatement

of an absolute public nuisance would be a substantive change to public nuisance law and to OPLA,

which is contrary to the legislative history.

       Second, both the plain language of OPLA and Ohio law interpreting it have consistently

held that the statute does not apply to claims that do not seek compensatory damages for “physical

injury to person, emotional distress, or physical damage to property other than the product in

question . . .” R.C. § 2301.71(A)(13). Furthermore, the remedial sections of OPLA only provide

for compensatory or punitive damages. See R.C. § 2307.73 (when manufacturer liable for

compensatory damages); § 2307.78 (when supplier liable for compensatory damages); and

§ 2307.80 (when manufacturer or supplier liable for punitive damages). Nowhere does OPLA

provide for the type of equitable and injunctive relief sought by the Plaintiffs in this action. To

conclude now that OPLA does in fact bar claims for equitable and injunctive relief, despite the

plain language of the statute, would mark a substantive change (and expansion) to OPLA,

something that is contrary to the legislative intent of the statute and its amendments.

       Contrary to the R&R, the conclusion that the Plaintiffs’ absolute public nuisance claim

may proceed does not render the 2007 amendments to OPLA a “nullity.” R&R at 64. As Plaintiffs



                                                 7
  Case: 1:17-md-02804-DAP Doc #: 1080 Filed: 11/02/18 8 of 12. PageID #: 26958



explained in their opposition to the motions to dismiss, public nuisance actions may be brought

both as equitable actions for abatement by governmental plaintiffs in their representative capacity,

and also as actions at law “for damages by private actors who ‘have suffered harm of a kind

different from that suffered by other members of the public exercising the right common to the

general public that was the subject of interference.’” Doc. #654 at 7-8 & n.6 (quoting Restatement

(Second) of Torts § 821C(1)); see also Brown v. Cty. Comm’rs, 622 N.E.2d 1153, 1160 (Ohio Ct.

App. 1993) (same). The 2007 Amendment may fairly be interpreted to abrogate that latter category

of common law public nuisance claims for compensatory damages for harms caused by a product.

But the Amendment should not be read to abrogate traditional public nuisance claims sounding in

equity and seeking only the equitable remedy of abatement.

II.     THE CITY OF AKRON’S STATUTORY PUBLIC NUISANCE CLAIM
        (COUNT 5) SHOULD NOT BE PARTIALLY DISMISSED.

        Separately, the R&R errs in recommending partial dismissal of the City of Akron’s

statutory public nuisance claim “to the extent it is based on violations of Ohio or federal drug

laws, or the rules of the board of pharmacy.” R&R, p. 103. The Magistrate based this

recommendation on an incorrect understanding of the interplay between three separate Ohio

statutes authorizing public nuisance actions, R.C. §§ 715.44, 3767.03, and 4729.35.

        Section 4729.35 declares that violations of federal and Ohio laws or Ohio Board of

Pharmacy rules controlling the distribution of drugs of abuse “constitute a public nuisance,” and

authorizes the attorney general, county prosecuting attorneys, and the state board of pharmacy to

“maintain an action in the name of the state to enjoin” these violations. Separately, R.C. §

3767.03 affirms that “[w]henever a nuisance exists . . . [the] city director of law, or . . . the

prosecuting attorney of the county in which the nuisance exists; . . . may bring an action in

equity . . . to abate the nuisance and to perpetually enjoin the person maintaining the nuisance


                                                   8
  Case: 1:17-md-02804-DAP Doc #: 1080 Filed: 11/02/18 9 of 12. PageID #: 26959



from further maintaining it.” Id. (emphasis added). Further, R.C. § 715.44 allows municipal

corporations to “(A) Abate any nuisance and prosecute . . . any person who creates, continues,

contributes to, or suffers such nuisance to exist; [and] (C) Prevent injury and annoyance from

any nuisance . . . .” The Magistrate Judge reasoned that the exclusion of municipalities and city

law departments from R.C. § 4729.35, means that the City may not bring a statutory public

nuisance action pursuant to its authority under R.C. §§ 715.44 and 3767.03 for conduct that

constitutes a public nuisance under that section. R&R at 69-70.

       That is incorrect. R.C. § 715.44 allows Akron to abate “any nuisance,” while R.C. §

3767.03 authorizes the city director of law to bring an equitable nuisance action “[w]henever a

nuisance exists,” and R.C. § 3767.01(C)(1) defines “nuisance” to include anything that is

“defined and declared by statutes to be a nuisance,” thus including the violations of law deemed

to be public nuisances by R.C. § 4729.35. Section 4729.35 says nothing about, and imposes no

express limitations on, either R.C. § 715.44 or § 3767.03. And, the general rule of construction in

Ohio law is that, when two statutes address the same subject, “they shall be construed, if

possible, so that effect is given to both.” R.C. § 1.51. This result is achieved by permitting the

City of Akron to bring an action under either R.C. § 715.44 or § 3767.03 to abate a statutory

nuisance defined by R.C. § 4729.35. Cf. State ex rel. DeWine v. Fred’s Party Ctr., Inc., 13

N.E.3d 699, 705 (Ohio Ct. App. 2014) (upholding nuisance judgment obtained by the Attorney

General under both R.C. §§ 4729.35 and 3719.10).

       Magistrate Judge Ruiz rejected Plaintiffs’ argument regarding the proper way to give

effect to all three statutes as an “attempt to circumvent the limitations on who may bring . . . a

suit” under R.C. § 4729.35. R&R at 70. But that conclusion rests on a misunderstanding of the

purpose of that code section. Section 4729.35 is properly understood not as a limitation on when



                                                  9
 Case: 1:17-md-02804-DAP Doc #: 1080 Filed: 11/02/18 10 of 12. PageID #: 26960



municipalities can bring statutory nuisance actions, but rather as an expansion of authority to

bring such actions. For it is only R.C. § 4729.35 that empowers the state board of pharmacy, as

well as the prosecutor of the county in which the person committing the offense resides (as

opposed to the county in which the offense takes place), to bring a nuisance action for violations

of that section. Section 4729.35 also expands the jurisdictions in which such a nuisance action

may be brought, to include the county in which the offender resides. Nothing in the language of

R.C. § 4729.35 suggests that it was in any way intended to limit the authority of municipal

governments to bring nuisance actions under other statutory authority.

                                         CONCLUSION

       For the foregoing reasons, and those set forth in Plaintiffs’ Memorandum in Opposition

to the Motions to Dismiss (Doc. #654), Plaintiffs respectfully urge the Court to reject the

recommendation of the Magistrate Judge that Count 6 of the Second Amended Complaint should

be dismissed, as well as the recommendation for partial dismissal of Count 5.

Dated: November 2, 2018                       Respectfully submitted,

                                              By: /s/ Linda Singer

                                              Joseph F. Rice
                                              Lisa Saltzburg
                                              MOTLEY RICE LLC
                                              28 Bridgeside Blvd.
                                              Mount Pleasant, SC 29464
                                              Tel: 843-216-9000
                                              Fax: 843-216-9450
                                              jrice@motleyrice.com
                                              lsaltzburg@motleyrice.com

                                              Linda Singer
                                              Louis Bograd
                                              MOTLEY RICE LLC
                                              401 9th Street NW, Suite 1001
                                              Washington, DC 20004
                                              Tel: 202-232-5504

                                                10
Case: 1:17-md-02804-DAP Doc #: 1080 Filed: 11/02/18 11 of 12. PageID #: 26961



                                   Fax: 202-386-9622
                                   lsinger@motleyrice.com
                                   lbograd@motleyrice.com

                                   Donald W. Davis, Jr.
                                   Adam D. Fuller
                                   Elizabeth Shively Boatwright
                                   BRENNAN, MANNA & DIAMOND, LLC
                                   75 East Market Street
                                   Akron, OH 44308
                                   Tel: 330-253-5060
                                   dwdavis@bmdllc.com
                                   adfuller@bmdllc.com
                                   esboatwright@bmdllc.com

                                   Attorneys for the Plaintiffs




                                     11
 Case: 1:17-md-02804-DAP Doc #: 1080 Filed: 11/02/18 12 of 12. PageID #: 26962



                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 2nd day of November 2018, I electronically filed the

foregoing document with the Clerk of Court by using the CM/ECF System. The foregoing will be

served on counsel of record.



   /s/ Linda Singer
Linda Singer

Attorney for the Plaintiffs




                                             12
